KILTY, Chief Judge,
was decidedly of opinion that it was not necessary to prove that the traverser knew she was under age. It was his duty to know it. The law was intended to punish his negligence as well as his guilt. He takes the risk upon himself,' if he marries without the consent of tbe parent.
CRANCH. Circuit Judge,
inclined to be of the same opinion, but expressed a wish that the point might be argued, upon a motion for a new trial, if the verdict should be against the traverser.
Verdict for the United States.
A motion was made for a new trial, but was afterwards withdrawn, and a. motion made in arrest of judgment (1) because the indictment does not aver that the traverser was a minister, or person capable of legally joining persons- in marriage, at the time of the offence; (2) because it does not aver that the marriage was without the consent of the guardian.
Adjourned for argument. See U. S. v. McCormick [Case No. 15,603].